Case 5:19-cr-50079-TLB Document 49 _ Filed 12/20/19 Page 1 of 9 PagelD #: 102

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
UNITED STATES OF AMERICA PLAINTIFF
V. CASE NO. 5:19-CR-50079-001
CASE NO. 5:19-CR-50079-002
PAUL PETERSON and MAKI TAKEHISA DEFENDANTS
AMENDED

PRETRIAL SCHEDULING ORDER

I. TRIAL SETTING AND PRETRIAL CONFERENCE
This case is set for trial on FEBRUARY 16, 2021 at 9:00 a.m. in Fayetteville,
Arkansas, before the Honorable Timothy L. Brooks. A pretrial conference will be
conducted on JANUARY 29, 2021 at 9:00 a.m. in Fayetteville, Arkansas.
Hl. PRETRIAL DISCOVERY AND INSPECTION
A. Government’s Discovery Obligations
It is the Court's understanding that upon arraignment the parties mutually invoked
full reciprocal discovery obligations pursuant to Rule 16. Accordingly, with regard to the
Defendants’ request for discovery pursuant to Rule 16(a), the Government shall provide
the following materials (if it has not already done so) by not later than JANUARY 17,
2020:1

(1) the substance of any relevant oral statement made by the Defendants,
before or after arrest, in response to interrogation by a person the

 

' This deadline does not apply to items seized from Mr. Peterson which are presently the
subject of taint reviews for privileged information. Documents provided to the prosecution
team post-taint review shall be subject to these same discovery obligations within thirty

(30) days of receipt by the prosecution team — absent good cause shown.
1
Case 5:19-cr-50079-TLB Document 49 Filed 12/20/19 Page 2 of 9 PagelD #: 103

(3)

(4)

(5)

(6)

(8)

(9)

Defendants knew was a Government agent if the Government intends to
use the statement at trial, Fed. R. Crim. P. 16(a)(1)(A);

any relevant written or recorded statement by the Defendants if: the
statement is within the Government's possession, custody, or control; and
the attorney for the Government knows---or through due diligence could
know---that the statement exists, Fed. R. Crim. P. 16(a)(1)(B)(i);

the portion of any written record containing the substance of any relevant
oral statement made before or after arrest if the Defendants made the
statement in response to interrogation by a person the Defendants knew
was a Government agent, Fed. R. Crim. P. 16(a)(1)(B)(ii);

the Defendants’ recorded testimony before a grand jury relating to the
charged offense, Fed. R. Crim. P. 16(a)(1)(B)(iii):

the statement of any organizational Defendants in accordance with Fed. R.
Crim. P. 16(a)(1)(C);

a copy of the Defendants’ prior criminal record that is within the
Government's possession, custody, or control if the attorney for the
Government knows---or through due diligence could know---that the record
exists, Fed. R. Crim. P. 16(a)(1)(D);

books, papers, documents, data, photographs, tangible objects, buildings
or places, or copies or portions of any of these items, if the item is within the
Government's possession, custody, or control and: (i) the item is material to
preparing the defense; (ii) the Government intends to use the item in its
case-in-chief at trial; or (iii) the item was obtained from or belongs to the
Defendants, Fed. R. Crim. P. 16(a)(1)(E);

the results or reports of any physical or mental examination and of any
scientific test or experiment if: (i) the item is within the Government's
possession, custody, or control; (ii) the attorney for the Government knows-
--or through due diligence could know---that the item exists; (iii) and the
item is material to preparing the defense or the Government intends to use
the item in its case-in-chief at trial, Fed. R. Crim. P. 16(a)(1)(F); and

a written summary of any testimony that the Government intends to use
under Rules 702, 703, or 705 of the Federal Rules of Evidence during its
case-in-chief at trial, Fed. R. Crim. P. 16(a)(1)(G).
Case 5:19-cr-50079-TLB Document 49 Filed 12/20/19 Page 3 of 9 PagelD #: 104

B. The Government's Other Required Disclosures

In addition to Rule 16 discovery, the Government has additional disclosure

obligations. The Court encourages the early disclosure of the following materials (and

any other notices required by the Federal Rules of Evidence) in order to avoid any

unnecessary delay in the trial of this case.

(1)

(2)

(3)

(4)

The Government must provide reasonable notice of the general nature of
any evidence of the Defendants’ other crimes, wrongs, or acts that---
although inadmissible to prove the Defendants’ bad character---the
Government believes to be admissible for other purposes, such as proof of
motive, opportunity, intent, preparation, plan, knowledge, identity or
absence of mistake or accident, concerning any instant charge, in
accordance with Fed. R. Evid. 404(b).

Brady material: Any evidence which might tend to exculpate Defendants,
mitigate punishment, or impeach testimony which may be determinative of
Defendants’ guilt or innocence should be disclosed as soon as reasonably
possible. Brady v. Maryland, 373 U.S. 83 (1963).

Jencks Act material: Statements of witnesses the Government intends to
call at trial must be disclosed by not later than immediately after the witness
has testified on direct examination. 18 U.S.C. § 3500; see also United
States v. Green, 151 F.3d 1111, 1115 (8! Cir. 1998). See also the
requirements and potential sanctions found at Rule 26.2.

Giglio material: Evidence of plea agreements or other promises made by
the Government to a witness must be disclosed by not later than
immediately prior to the testimony of the witness to whom such material
relates, Giglio v. United States, 405 U.S. 150 (1972).

C. Government’s Decision not to Disclose

The Government may decline to make any one or more of its required disclosures

if, in the judgment of the Government, it would not be in the interests of justice to

make such disclosure. But in that event, the Government must, by any applicable

disclosure deadline, make such declination in a writing directed to Defendants’ counsel,
Case 5:19-cr-50079-TLB Document 49 Filed 12/20/19 Page 4 of 9 PageID #: 105

and shall specify the types of disclosures that are declined. If the Defendants seek to
challenge the declination, Defendants should proceed pursuant to paragraph “G” below.
D. Information the Government is Not Required to Disclose

Except as provided in Federal Rule of Criminal Procedure 16(a)(1), the
Government is not obligated to disclose reports, memoranda, or other internal
government documents made by an attorney for the government or other government
agent in connection with investigating or prosecuting the case. Nor does this rule
authorize the discovery or inspection of statements made by prospective government
witnesses except as provided in 18 U.S.C. § 3500. Fed. R. Crim. P. 16(a)(2).

Except for scientific or medical reports, the Defendants are not obligated to
disclose (A) reports, memoranda, or other documents made by the defendants, or the
defendants’ attorney or agent, during the case's investigation or defense; or (B) a
statement made to the defendants, or the defendants’ attorney or agent, by: (i) the
defendants; (ii) a government or defense witness; or (iii) a prospective government or
defense witness. Fed. R. Crim. P. 16(b)(2).

The Government is directed to maintain the “field notes” of any Government agent
made during the investigation of this case. These notes are not discoverable except on
separate Order of the Court.

E. Defendants’ Discovery Obligations

The Defendants shall have thirty (30) days? from receipt of the Government's Rule

16(a) discovery responses (or from the date of this Order, whichever is later) to provide

the disclosures required by Rule 16(b), including:

 

? All deadlines in this order are calculated as calendar days and not business days.
4
Case 5:19-cr-50079-TLB Document 49 Filed 12/20/19 Page 5 of 9 PagelD #: 106

(1)

(2)

books, papers, documents, data, photographs, tangible objects, buildings
or places, or copies or portions of any of these items if: (i) the item is within
the Defendants’ possession, custody, or control; and (ii) the Defendants
intend to use the item in the Defendants’ case-in-chief at trial, Fed. R. Crim.
P. 16(b)(1)(A); and

the results or reports of any physical or mental examination and of any
scientific test or experiment if: (i) the item is within the Defendants’
possession, custody, or control; and (ii) the Defendant intends to use the
item in the Defendants’ case-in-chief at trial, or intends to call the witness
who prepared the report and the report relates to the witness's testimony,
Fed. R. Crim. P. 16 (b)(1)(B).

An extension of the Defendants’ disclosure deadline will only be granted for good

cause shown.

F. The Defendants’ Other Required Disclosures

The following material should also be disclosed by the Defendants as noted below.

The Court encourages the early disclosure of the following material in order to avoid any

unnecessary delay in the trial of this case.

(1)

(2)

(3)

The Defendants must, by no later than FEBRUARY 21, 2020, give to the
government a written summary of any testimony that the Defendants intend
to use under Rules 702, 703, or 705 of the Federal Rules of Evidence as
evidence at trial, assuming the Government has complied with its expert
witness obligations. (See Rule 16(b)(1)(C).)

If the Defendants give notice under Rule 12.2(b) of an intent to present
expert testimony as to a defendant’s mental condition, then the
Defendant(s) must provide the disclosures mandated under Rule
12.2(b)(ii) at the same time that such notice is given.

Witness statements, in accordance with the requirements (and subject to
the potential sanctions), of Rule 26.2.

G. Motions to Compel

In the event either party seeks discovery or inspection of material the other party

has elected not to disclose, the requesting party may file a motion to compel disclosure.
Case 5:19-cr-50079-TLB Document 49 _ Filed 12/20/19 Page 6 of 9 PagelD #: 107

Such motion must be filed within ten (10) days after the receipt of the declination to
disclose by the opposing party. In order to be considered by the Court, any motion
to compel disclosure must contain:

(1) astatement that the parties have conferred in good faith on the specific
issue or issues in dispute and that they are not able to resolve their
disagreements without intervention of the Court; and

(2) the date of said conference.

In order to expedite the Court's consideration, the motion should make clear the specific
discovery or inspection issue in dispute.

The failure to file a timely motion to compel may result in the waiver of any

objection to the declination to disclose.
H. Continuing Duty to Disclose
Any party's duty of disclosure and discovery set forth in this order is a continuing
one. Fed. R. Crim. P. 16(c).

lll. | DISPOSITIVE MOTIONS, DEFENSES, OBJECTIONS AND OTHER
REQUESTS

The deadline to file dispositive motions and/or to raise any defense, objection or

request capable of determination without trial of the general issue? is SEPTEMBER 1,

 

3 Those matters include, but are not limited to, those listed in Fed. R. Crim. P. 12(b)(3):
(1) defects in the institution of the prosecution, (2) defects in the indictment, (3)
suppression of evidence, and (4) severance under Fed. R. Crim. P. 14. Also included,
without limitation, are (5) selective or vindictive prosecution, (6) outrageous Governmental
misconduct, (7) misjoinder, (8) pre-indictment delay, (9) speedy trial, (10) prejudicial
publicity, (11) lack of personal jurisdiction, (12) Posse Comitatus Act [18 U.S.C. 1385],
(13) recantation as a defense to perjury, (14) limitations, (15) double jeopardy, (16)
multiple sentencing, and (17) immunity.
6
Case 5:19-cr-50079-TLB Document 49 _ Filed 12/20/19 Page 7 of 9 PagelD #: 108

2020. See Rule 12(c). Any response to such a motion must be filed within fourteen (14)
days.
IV. MOTIONS IN LIMINE, WITNESSES, AND EXHIBITS

Motions in limine must be filed by JANUARY 8, 2021. Responses to such motions
should be filed by JANUARY 15, 2021. If any motion in limine has not been ruled on by
the date of the pretrial conference, counsel should be prepared to present oral argument
on the motion at that time.

The Government is directed to provide the Court (via email) and Defendants copies
of its tentative witness and exhibit lists by no later than the close of business DECEMBER
30, 2020. The Government's final exhibit and witness lists, as well as its exhibit
notebooks must be provided to Chambers by not later than JANUARY 22, 2021.

Except for good cause shown, the Defendants shall disclose their tentative witness
and exhibit lists to the Court (via email) and opposing counsel by no later than JANUARY
26, 2021. Defendants do NOT need to re-list any witnesses or exhibits that appear on
the Government's FINAL witness and exhibit lists. Also, Mr. Peterson and Ms. Takehisa
need not disclose whether they will testify until trial. The Court asks that the Defendants’
proposed exhibits be provided to Chambers in a notebook (indexed and tabbed) by not
later than the pretrial conference on JANUARY 29, 2021. However, Defendants do NOT
need to provide copies of exhibits that appear on the Government’s FINAL exhibit list.

V. JURY INSTRUCTIONS

To the greatest extent possible, the parties should confer regarding the proposed

jury instructions in an attempt to narrow areas of disagreement. With regard to

instructions that are mutually agreed, the Government shail submit a packet of AGREED

7
Case 5:19-cr-50079-TLB Document 49 Filed 12/20/19 Page 8 of 9 PagelID #: 109

instructions (clearly marked "AGREED" on each instruction) to the Court on or before
JANUARY 22, 2021. The Eighth Circuit Model instructions should be used whenever
possible, and all instructions should note the source and/or basis of the instruction at the
end of each instruction. “AGREED” verdict forms should be submitted by the deadline as
well.

If the parties cannot agree to a particular instruction(s), the party requesting a
disputed instruction must submit it to the Court and to opposing counsel by the same
deadline. Such instructions should be clearly marked as "[Government's/Defendants’]
DISPUTED Instruction No.__." The legal basis for the instruction and brief description
of the parties’ disagreement shall be provided with the disputed instruction (either in the
space below the instruction or attached on a separate page).

Agreed and disputed instructions/verdict forms should be submitted electronically
in Word format to tibinfo@arwd.uscourts.gov.

VI. STATEMENT OF THE CASE

By no later than JANUARY 22, 2021, each party must submit to the Court (via
email) a concise proposed statement of the case, no more than one page in length. The
Statement (as ultimately edited by the Court) will be used to introduce the case to the
venire panel and provide context to aid the panel in determining whether they might have
a conflict of interest or other touchpoint or life experience that would hinder their ability to
be fair and impartial. The same (or substantially similar) statement of the case will also
be inserted into the preliminary jury instructions and will be read to the jury prior to opening
statements. Your proposed statement should be concise, neutral, balanced, and devoid

of unnecessary detail.
Case 5:19-cr-50079-TLB Document 49 _ Filed 12/20/19 Page 9 of 9 PagelD #: 110

Vil. CHANGE OF PLEA

In the event of a decision to enter a plea of guilty, the Court and counsel opposite
must be advised in writing or by e-mail no later than NOVEMBER 16, 2020. A copy of
the signed plea agreement must be submitted to the Court (via email) by no later than
NOVEMBER 19, 2020.

BE ADVISED, that any notice of pleas received after NOVEMBER 16, 2020, will
result in an “open” plea (i.e. the defendants will be pleading guilty without the benefit of
a plea agreement), unless the Court, for exceptionally good cause shown, grants an
exception. A case will not be removed from the trial docket until a signed plea agreement
has been received and a date and time have been set for the defendants to enter a plea
of guilty.

IT IS SO ORDERED this do da

y of De¢ember, 2019.

    
 

 
